Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 9 and 16 – 19 are pending.

Allowable Subject Matter
Claims 1 – 9 and 16 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art made of record does not teach or fairly suggest in combination of elements as recited in the Applicant’s independent claims 1, 9 and 16 directed to a processing unit; and a memory coupled to the processing unit, the memory encoding computer executable instructions that, when executed by the processing unit, perform a method comprising: receiving a request to search for one or more of the healthcare providers, wherein the request includes a search query; assigning a total boost score to each of the one or more healthcare providers who match the search query, wherein the total boost score is based on an experience boost and one or more values from a group comprising: a certification boost, a degree boost, a distance boost, a legal boost, a parent boost, an affiliated hospital boost, and a practicing specialty term boost; wherein the experience boost is based on claims information received from a plurality of insurance companies regarding each of the one or more healthcare providers who match the search query and the claims information includes procedure volume information; ranking the one or more healthcare providers who match the search query based on the total boost score to create a ranked results list; and providing access to the ranked results list over a computer network.

Terminal Disclaimer
The terminal disclaimer filed on 21 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,977,254 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774. The examiner can normally be reached M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164